Opinion issued January 29, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00789-CV
____________

AMPROP FINANCE COMPANY, Appellant

V.

HARRIS COUNTY APPRAISAL DISTRICT AND WALLER COUNTY
APPRAISAL DISTRICT, Appellees




On Appeal from the 125th District Court
Harris County, Texas
Trial Court Cause No. 2005-61634




MEMORANDUM OPINION
          The Court lifts the abatement and reinstates the appeal on its active docket. 
The Court grants the parties’ joint motion to enter agreed judgment and dismiss the
appeal.  We vacate the trial court’s judgment without regard to the merits, render
judgment effectuating the parties’ settlement agreement, and dismiss the appeal. 
Tex. R. App. P. 42.1(a)(2)(A).
                                                   PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.